Ethridge, J.,
delivered the opinion of the court.
This was a proceeding to validate bonds issued by the .appellee district under chapter 28, Laws of 1917 (Extra Sess.), and from the judgment of the chancery court confirming and validating the bonds this cause was appealed and was on a .former day affirmed. The appellants now move the court to tax the costs against the appellee district under section 5, Chapter 28, Laws of 1917 (Extra. Sess.), which reads as follows:
“The court costs in all such cases shall be paid by the county, municipality or district proposing to issue said bonds, and in addition to. such costs, it shall also pay to the bond attorney a.fee of not more than one-tenth of one per cent., provided said fee shall not be less than twenty-five dollars nor more than one hundred dollars, of the amount of the bonds issued or proposed to be issued. The payment of this fee shall be full compensation for all legal services rendered in connection with the issuance of said bonds.”
This chapter 28, Laws of 1917 (Extra Sess.), is a legislative scheme by which the validity of the bonds in cases therein provided for may be promptly determined on proceedings therein provided for being complied with. It provides, in substance, that ‘’when any county, municipality, school district, road district, drainage district, or subdivision, authorized to issue bonds, shall take steps to issue bonds for any purpose, that a certified copy of all papers and transcripts, minutes of the board, etc., shall be certified to the state bond attorney for his opinion as to the validity of said bond issue, and that such attorney shall examine the proceedings and suggest any additional steps or proceedings that are necessary to make said bonds legal and valid, or, if in his opinion they are valid, to so certify to the proper board, whereupon the cause shall be docketed in the chancery court and the chancellor notified, who upon being so notified shall fix a time and place *709for hearing and cause notice to be published of such hearing, and that on the day fixed for the hearing any taxpayer of the county, municipality, or district may file objections and the chancellor shall hear and determine the matter, and if either party shall be dissatisfied with the decree of the chancellor, an appeal shall be granted as in other Cases, provided appeal be provided for within ten days thereafter. It further provides that if the chancellor entered a decree confirming and validating said bonds and there shall be no appeal by either party from the decree, or if on appeal the supreme court enters its decree confirming and validating such bonds, the validity of the bonds so issued shall be forever conclusive against the county, municipality, or district issuing the same, and that the validity of such bonds shall never thereafter -be called in question in any court of the state. That the' bonds shall be stamped “validated and confirmed by decree of the chancery (or supreme) court,” with date of the rendition of the final decree, which entry shall be taken as evidence of the validation of said bonds in any court in this state. Then follows section 5, above quoted.
In the case of Lincoln County v. Wilson, 125 Miss. 837, 88 So. 516, which was a case validating bonds as here, in which the county was the appellant, the motion was made and sustained to tax the county with the cost of the proceeding, though this fact does not appear in the report.
It seems to be the pbrpose of the legislature to invite litigation speedily in such cases and have the issue finally determined as to whether the. bonds were valid, and it seems to have been the purpose of the legislature to make the county, municipality, or bonding district pay the cost of such proceedings. Unless such was the purpose, section 5 of said chapter 28, Laws of 1917,'would be a needless section because other statutes - governing the taxation of costs in other cases are already in the statutes.
We therefore are of the opinion that the motion should be and is hereby sustained.

Sustained.